DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species 3 in the reply filed on 11/22/2021 is acknowledged.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-17, 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “a rail vehicle” (Lines 2, 4) twice.  It is unclear how many are required.
Claim 1 introduces “a hydraulic braking circuit having a supply circuit” (Line 3) then refers to “the emergency brake circuit” (Lines 9-10).  Claims 8 and 15 each introduce “an emergency brake circuit”, which appears to refer to the same fluid path.  It is unclear how many brake circuits are required and how they reconcile.

Claim 17 introduces “a hydraulic braking circuit having a supply circuit” (Line 3).  Dependent claim 24 introduces “an emergency brake circuit”, which appears to refer to the same fluid path.  It is unclear how many brake circuits are required and how they reconcile.
Claim 17 recites “an emergency brake” (Line 1) and “a brake” (Line 4).  The disclosed invention only accounts for one brake.  It is unclear how many brakes the claim requires.
Claim 17 introduces “an accumulator” (Line 16).  Dependent claims 22 and 24 introduce “an accumulator reservoir” (Line 2) and “a supply accumulator” (Line 2), respectively.  The disclosure only provides supports for two accumulators.  It is unclear how many accumulators are required.
Claim 17 introduces “a rail vehicle” (Lines 2, 4) twice.  It is unclear how many are required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-3, 6, 8-10, 13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al (CN 105438140).
As per claim 1, Gong et al discloses a system for regulating application of an emergency brake (Abstract) on at least one truck (Abstract) of a rail vehicle (Abstract), comprising: 
a hydraulic braking circuit (Figure) having a supply circuit (Emergency brake circuit, Figure) and an emergency brake valve (Figure) positioned to regulate pressure supply to a brake (9) on said at least one truck of a rail vehicle (Abstract), and a brake supply line (Figure) fluidly connecting said brake to said emergency brake valve; and 
an emergency brake optimization module (Figure) in fluid communication with said brake supply line between said emergency brake valve and said brake; 
wherein said emergency brake optimization module comprises at least one of: 
(i) a dead time caliper fill circuit (Figure) positioned in parallel to the emergency brake circuit; and 
(ii) a secondary volume consumption circuit (Figure) in direct fluid communication with said brake supply line.

    PNG
    media_image1.png
    610
    849
    media_image1.png
    Greyscale

As per claim 2, Gong et al discloses the system of claim 1, wherein said emergency brake optimization module further comprises both said dead time caliper fill circuit (Figure) and said secondary volume consumption circuit (Figure).
As per claim 3, Gong et al discloses the system of claim 2, wherein said dead time caliper fill circuit further comprises a 2/2-way magnet valve (8) and a pressure reducing valve (Pressure reducing valve (DTC) 6).
As per claim 6, Gong et al discloses the system of claim 2, wherein said secondary volume consumption circuit further comprises an accumulator reservoir (7) in fluid communication with a secondary emergency brake valve (8).

As per claim 9, Gong et al discloses the system of claim 8, wherein said emergency brake circuit excludes a choke (No choke depicted in Figure).
As per claim 10, Gong et al discloses the system of claim 1, wherein said dead time caliper fill circuit further comprises a 2/2-way magnet valve (8) and a pressure reducing valve (Pressure reducing valve (DTC) 6).
As per claim 13, Gong et al discloses the system of claim 1, wherein said secondary brake pressure volume consumption circuit further comprises an accumulator reservoir (7) in fluid communication with a secondary emergency brake valve (8).
As per claim 15, Gong et al discloses the system of claim 13, wherein said system further comprises an emergency brake circuit (Figure) comprising a supply accumulator (7) and a pressure reducing valve (Pressure reducing valve (EBC) 6) in fluid communication with said emergency brake.
As per claim 16, Gong et al discloses the system of claim 13, wherein said emergency brake circuit excludes a choke (No choke depicted in Figure).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

9.	Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (CN 105438140) in view of Wang (CN 107618491).
As per claim 7, Gong et al discloses the system of claim 6, but does not disclose wherein said system is configured to simultaneously initiate both said emergency brake valve and said secondary emergency brake valve.
Wang discloses a brake system wherein said system is configured to simultaneously initiate both said emergency brake valve and said secondary emergency brake valve (5, 7, Fig. 1; [0020]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching valves of Gong et al by opening both of the valves on a given brake chamber simultaneously as taught by Wang in order to increase the flow rate.
	As per claim 14, Gong et al discloses the system of claim 13, but does not disclose wherein said system is configured to simultaneously initiate both said emergency brake valve and said secondary emergency brake valve.
Wang discloses a brake system wherein said system is configured to simultaneously initiate both said emergency brake valve and said secondary emergency brake valve (5, 7, Fig. 1; [0020]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching valves of Gong et al by opening both of the valves on a given brake chamber simultaneously as taught by Wang in order to increase the flow rate.
10.	Claims 1-2, 6-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 107618491) view of Gong et al (CN 105438140).

a hydraulic braking circuit (Figure) having a supply circuit (Figure) and an emergency brake valve (5) positioned to regulate pressure supply to a brake (9) on said at least one truck of a vehicle (Abstract), and a brake supply line (Figure) fluidly connecting said brake to said emergency brake valve; and 
an emergency brake optimization module (Figure) in fluid communication with said brake supply line between said emergency brake valve and said brake; 
wherein said emergency brake optimization module comprises at least one of: 
(i) a dead time caliper fill circuit (Figure) positioned in parallel to the emergency brake circuit; and 
(ii) a secondary volume consumption circuit (Figure) in direct fluid communication with said brake supply line.  Wang does not disclose a rail vehicle.
Gong et al discloses a rail vehicle (Abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mining cart of Wang by adapting it to travel on rails as taught by Gong et al in order to allow for smooth, fast travel through a mine via rail.
	


    PNG
    media_image2.png
    732
    859
    media_image2.png
    Greyscale

As per claim 2, Wang and Gong et al disclose the system of claim 1.  Wang further discloses wherein said emergency brake optimization module further comprises both said dead time caliper fill circuit (Figure) and said secondary volume consumption circuit (Figure).
As per claim 6, Wang and Gong et al disclose the system of claim 2.  Wang further discloses wherein said secondary volume consumption circuit further comprises an accumulator reservoir (15) in fluid communication with a secondary emergency brake valve (7).

As per claim 13, Wang and Gong et al disclose the system of claim 1.  Wang further discloses wherein said secondary brake pressure volume consumption circuit further comprises an accumulator reservoir (15) in fluid communication with a secondary emergency brake valve (7).
As per claim 14, Wang and Gong et al disclose the system of claim 13.  Wang further discloses wherein said system is configured to simultaneously initiate both said emergency brake valve and said secondary emergency brake valve (5, 7, Fig. 1; [0020]).
Allowable Subject Matter
11.	Claims 4-5, 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	Claims 17, 19-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
13.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose pressure reducing valves to limit dead time caliper fill circuit pressure (Claims 4, 10) or a brake supply line connected to an .
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brake systems
		Scharpf et al (US 2014/0345491).
Li et al (CN 101033733).
Reinartz et al (US 5,484,194)
Sartain et al (US 4,856,622).
Changzhou (CN 108437961).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657